SEABURY, J.
The court below denied a motion made by the defendant to vacate a warrant of attachment granted against the prop*1090erty of the defendant. The warrant of attachment was obtained under subdivision 3 of section 3169 of the Code of Civil Procedure, Which provides that the warrant shall issue upon proof—
“that the defendant, if an adult, has removed or is about to remove, property from the state, with intent to defraud his creditors, or that he has assigned, disposed of, or secreted, or is about to assign, dispose of, or secrete property, with the like intent."
The papers upon which the warrant was obtained are insufficient. The plaintiff’s assignor in his affidavit states that the defendant told him that he—
“wanted to leave Friday night for Washington, where he would remain until Wednesday of next week, and that, then he intended to go to California to remain.”
In the same affidavit, the affiant also states:
“I know that the defendant is absolutely irresponsible and unable to answer for his debts, and his only purpose in leaving the state is to avoid payment of his lawful debts, and to remove his property with intent to defraud his creditors.”
The fact that the defendant said that he was going to leave the state does not justify the inference that he intended to defraud his creditors, or to remove his property from the state with such intent. .The other allegation quoted from the affidavit of the plaintiff’s assignor contains no allegation of fact, and does not serve to prove the intent with which the defendant was about to leave the state. The allegation referred to was merely the conclusion of the affiant, and not proof of any fact tending to establish fraudulent intent on the part of the defendant. The affidavits served in answer to those upon which the defendant moved to vacate the attachment add nothing which is material to the allegations contained in the affidavits upon which the warrant was granted.
Order reversed, with $10 costs and disbursements, and motion to vacate .the warrant of attachment granted, with $10 costs. All concur.